 

Exhibit 10.1.23

 

RESTRICTED SHARE AWARD

 

Date of Grant: (Date)

Number of Shares Awarded: (Shares)

 

(Name)

(Address)

(City, State Zip)

 

Dear (Recipient):

 

We are pleased to inform you that as a non-employee director of Terra Industries
Inc. (the “Corporation”), you have been granted, under the Terra Industries Inc.
Stock Incentive Plan of 2002 (the “Plan”), the number of Common Shares of the
Corporation set forth above, subject to certain restrictions, terms and
conditions set forth in this letter and in the Plan. The restricted Common
Shares issued to you are referred to in this letter as the “Restricted Shares.”

 

1.     From the date hereof until the restrictions on the Restricted Shares
terminate (the “Restriction Period”), the Restricted Shares shall not be sold,
exchanged, transferred, pledged, hypothecated or otherwise disposed; provided,
however, that any of the Restricted Shares may be exchanged for any other Common
Shares that are similarly restricted.

 

2.     The Restriction Period shall terminate at the following times:

 

a.     The Restriction Period shall terminate with respect to one hundred
percent (100%) all of the Restricted Shares on the day any one of the following
occurs on or before (Termination Date): (i) any person or group of persons
acting in concert (other than Anglo American plc, and its affiliates or a group
consisting solely of such persons (the “Anglo American Affiliates”)) acquires
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission promulgated under the Securities Exchange Act of 1934) of
the outstanding securities (the “Voting Shares”) of the Corporation in an amount
having, or convertible into securities having, 25% or more of the ordinary
voting power for the election of directors of the Corporation, provided that
this 25% beneficial ownership trigger shall apply only when the Anglo American
Affiliates no longer own 50% or more of the Voting Shares; (ii) during a period
of not more than 24 months, a majority of the Board of Directors of the
Corporation ceases to consist of the existing membership or successors nominated
by the existing membership or their similar successors; (iii) all or
substantially all of the individuals and entities who were the beneficial owners
of the Corporation’s outstanding securities entitled to vote do not own more
than 60% of such securities in substantially the same proportions following a
shareholder approved reorganization, merger, or consolidation; or (iv)
shareholder approval of either (A) a complete liquidation or dissolution of the
Corporation or (B) a sale or other disposition of all or substantially all of
the assets of the Corporation, or a transaction having a similar effect.

 

1



--------------------------------------------------------------------------------

 

  b.       The Restriction Period shall terminate with respect to one hundred
percent (100%) of the Restricted Shares on (Termination Date).

 

The Corporation shall retain possession of the Restricted Shares until the later
to occur of the termination of the Restriction Period and the termination of the
security interest described in Section 6 of this letter.

 

3.    If your service on the Board of Directors of the Corporation terminates
during the term of this agreement, all Restricted Shares subject to the
Restriction Period shall automatically be forfeited by you and reconveyed to the
Corporation, except as follows:

 

a.    If your service terminates by reason of death, the Restricted Shares shall
continue to be eligible for vesting pursuant to Section 2 for a period of one
year from the date of death (provided that such vesting must occur, if at all,
on or before (Termination Date)).

 

b.    If your service terminates by reason of Total Disability or retirement,
with the permission of the Personnel Committee, the Restricted Shares shall
continue to be eligible for vesting pursuant to Section 2 (provided that such
vesting must occur, if at all, on or before (Termination Date)).

 

c.    In cases of special circumstances the Personnel Committee may, in its sole
discretion when it finds that a waiver would be in the best interests of the
Corporation, extend the period for vesting or terminate the Restriction Period
with respect to all or a portion of your Restricted Shares.

 

4.    This award shall not be effective unless you sign a copy of this letter
and deliver it to the Corporate Secretary of the Corporation, Terra Centre, 600
Fourth Street, Sioux City, Iowa 51101, on or before (Return Date). If the
Corporate Secretary does not have your properly executed copy of this letter
before such time, then, anything in this letter to the contrary notwithstanding,
this award shall terminate and be of no effect. Your signing and delivering a
copy of this letter shall evidence your acceptance of the Restricted Shares upon
the terms and conditions of this Award. Attached is a copy of your Stock
Certificate and Stock Power. Your execution of the stock power will permit the
Corporation to enforce the security interest described in Section 6 of this
letter or reconvey the Restricted Shares to the Corporation in the event the
Award is forfeited.

 

5.    Except as set forth in this letter, upon the issuance of the Restricted
Shares you shall have all of the rights of a stockholder, including the right to
vote the Restricted Shares and the right to receive dividends thereon. The
certificates for any Restricted Shares shall bear an appropriate legend reciting
the terms, conditions and restrictions applicable thereto, and shall be subject
to appropriate stop-transfer orders. The Corporation shall issue your Restricted
Shares promptly after the Corporation’s Corporate Secretary receives the
documents set forth in Section 4, the Restricted Shares have been listed (or
authorized for listing upon official notice of issuance) upon each stock
exchange upon which the Common Shares of the Corporation are listed and there
has been compliance with such laws and regulations as the Corporation may deem
applicable. The Corporation agrees to use its best efforts to effect such
listing and compliance.

 

2



--------------------------------------------------------------------------------

 

6.    You hereby agree to pay to the Corporation, or otherwise make arrangements
satisfactory to the Corporation regarding payment of, any federal, state or
local taxes required or authorized by law to be withheld with respect to the
award of the Restricted Shares or the termination of the Restriction Period (the
“Withholding Taxes”). The Corporation shall have, to the extent permitted by
law, the right to deduct from any payment of any kind otherwise due to the
Employee, any Withholding Taxes and to condition the delivery of the Restricted
Shares after the termination of the Restriction Period on the payment to the
Corporation of the Withholding Taxes. You hereby grant to the Corporation a
security interest in the Restricted Shares to secure the reconveyance of the
Restricted Shares to the Corporation upon any forfeiture and to ensure adequate
provision for the Withholding Taxes. The Corporation shall release its security
interest in respect of any Restricted Shares on which (i) the Restriction Period
has terminated and (ii) all Withholding Taxes have been paid. In lieu of the
payment of such amounts in cash, you may pay all or a portion of the Withholding
Taxes by (a) the delivery of Common Shares not subject to any Restriction Period
or (b) having the Corporation withhold a portion of the Common Shares otherwise
to be delivered upon vesting of the Restricted Shares.

 

7.    The Corporation may, in its sole discretion, at any time or from time to
time, in lieu of the delivery of all or any portion of your Restricted Shares,
pay to you cash equal to the Fair Market Value (as defined in the Terra
Industries Inc. Stock Incentive Plan of 2002) of such shares on the day the
Restriction Period terminates.

 

8.    If any distribution is made to the holders of Restricted Shares other than
a cash dividend and new, different, or additional shares or other securities of
the Corporation or of another company are received by the holders of the
Restricted Shares, or if any recapitalization or reclassification, split-up or
consolidation of the Restricted Shares shall be effected, or, if in connection
with a merger or consolidation of the Corporation or a sale by the Corporation
of all or a part of its assets, the Restricted Shares are exchanged for a
different number or class of shares of stock or other securities of the
Corporation or for shares of stock or other securities of any other company,
then any such other securities shall be subject to similar restrictions as the
Restricted Shares, and the number and class of Restricted Shares, and the
restrictions, terms and other conditions applicable to any such other securities
shall be equitably determined by the Personnel Committee.

 

9.    Nothing in this Agreement shall confer upon the non-employee Director any
right to continue in the service of the Board of Directors of the Corporation,
or affect the right of the Board of Directors of the Corporation to terminate
the service of such Director, with or without cause.

 

3



--------------------------------------------------------------------------------

 

These Restricted Shares are awarded pursuant to the Plan and are subject to its
terms. Capitalized terms used in this letter have the same meanings as defined
in the Plan. A copy of the Plan is being furnished to you with this letter and
also is available on request from the Corporate Secretary of the Corporation.

 

Very truly yours,

     

TERRA INDUSTRIES INC.

           

By:

 

 

--------------------------------------------------------------------------------

   

Michael L. Bennett

President and Chief Executive Officer

By:

 

 

--------------------------------------------------------------------------------

   

Mark A. Kalafut

   

President and Chief Executive Officer

and Corporate Secretary

 

I hereby agree to the terms and conditions set forth above and acknowledge
receipt of the Terra Industries Inc. Stock Incentive Plan of 2002 and the
Prospectus covering shares issued under that Plan.

 

     

--------------------------------------------------------------------------------

   

Signature of non-employee Director

   

 

4